        Case 5:20-cv-01422-XR Document 13 Filed 08/02/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION



PAUL RUSESABAGINA,
TACIANA MUKANGAMIJE,                              Civil Action No. 5:20-1422-XR
ANAISE UMUBYEYI
KANIMBA, AIMEE-LYS
RUSESABAGINA, CARINE
ISERE KANIMBA, AIMEDIANE
RUSESABAGINA,
TRESOR RUSESABAGINA,
AND ROGER RUSESABAGINA,

           Plaintiffs,

vs.

GAINJET AVIATION, S.A.,
CONSTANTIN
NIYOMWUNGERE,

           Defendants.



 PLAINTIFFS’ STATUS REPORT REGARDING SERVICE OF PROCESS

      This Status Report responds to the Court’s Order dated May 17, 2021, ECF

11, requiring Plaintiffs to file an Advisory to the Court every 30 days, beginning

July 1, 2021, concerning service of process on Defendant GainJet Aviation, S.A.

      Plaintiffs respectfully state as follows:




                                           1
           Case 5:20-cv-01422-XR Document 13 Filed 08/02/21 Page 2 of 2




      1.      On July 30, Plaintiffs were unofficially informed by a reliable source

in Greece that Defendant GainJet has been served and that the Prosecution

Department of Athens has mailed a notice of service. Plaintiffs however have not

yet received this notice and have not received confirmation of service from our

process server.

      2.      Plaintiffs will continue to dilligently monitor the service process

through the Hague Service Convention and update the Court accordingly.


Dated: August 2, 2021                  Respectfully submitted,

                                       HILLIARD MARTINEZ GONZALES
                                       LLP
                                       719 S. Shoreline Boulevard
                                       Corpus Christi, Texas 78401
                                       T: (361) 882-1612
                                       F: (361) 882-3015

                                       By:   /s/ Robert C. Hilliard
                                             Robert C. Hilliard
                                             State Bar No.09677700
                                             bob@hmglawfirm.com

                                       AND

                                       HILLIARD SHADOWEN LLP
                                       Steve D. Shadowen
                                       PA State Bar No. 41953(Pro hac vice)
                                       steve@hilliardshadowenlaw.com
                                       1135 W. 6th Street, Suite 125
                                       Austin, Texas 78703
                                       T: (717) 903-1177

                                       COUNSEL FOR PLAINTIFFS

                                         2
